DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CONTINUING DATA
This application is a 371 of PCT/EP2017/056995 03/23/2017
FOREIGN APPLICATIONS
EP 16000698.7 03/23/2016
EP 16001525.1 07/08/2016
EP 16001744.8 08/05/2016


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jeffrey Hsi on October 27, 2021.
The application has been amended as follows:
Cancel claims 58 and 60.
Claims 20, 27, 42, and 49 are amended as follows: 
	20.	(Currently amended) The compound according to claim 1, consisting of MHET or BHET chemically bonded to a saccharide via a glycosidic bond, and 

    PNG
    media_image2.png
    425
    466
    media_image2.png
    Greyscale


	wherein R1 comprises a saccharide bound via a glycosidic bond, and R2 comprises a saccharide bound via a glycosidic bond or is H.

27.	(Currently amended) The compound according to claim 1, wherein the compound further comprises a lipophilic side chain wherein the compound optionally has the following structure: 

 
    PNG
    media_image3.png
    158
    227
    media_image3.png
    Greyscale

wherein R1 comprises a saccharide bound via a glycosidic bond and R2 comprises a lipophilic side chain, 2 is optionally a saturated or unsaturated aliphatic C5 to C20 hydrocarbon side chain, 

    PNG
    media_image4.png
    373
    589
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    359
    484
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    499
    615
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    655
    588
    media_image7.png
    Greyscale


wherein n is 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19 or 20.

42. 	(Currently amended) The method according to claim 34, wherein the MHET or BHET is obtainable by bacterial degradation or enzymatic degradation from polyethylene terephthalate (PET), Idionella sakaiensis, and/or wherein the hydrolase optionally comprises the amino acid sequence shown in SEQ ID NO: 1, wherein the enzyme for the enzymatic glycosylation of MHET or BHET and the enzyme for the enzymatic degradation of PET are optionally used together, and  wherein a microorganism containing the enzyme for enzymatic glycosylation and the enzyme for enzymatic degradation of PET is optionally used.

5 to C20 hydrocarbon side chain, 


	





















Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The rejection of claims 1, 5, 22, 27, and 32 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn because the claims requires that MHET or BHET is bonded to the saccharide via a glycosidic bond.
The rejection of claims 8, 56, and 67-68 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in view of Applicant’s amendment.
The rejection of claims 1, 5, and 27 under 35 U.S.C. 102(a)(1) as being anticipated by Stack is withdrawn because Stack’s BHET is not linked to the saccharide via a glycosidic bond.
Accordingly, Applicant's amendment as discussed above is sufficient to remove all rejections made in the prior office action and to place the application in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 34, 39, 42, 49, and 55, directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. Claims 58 and 60, directed to the invention(s) of a microorganism, do not require all the limitations of an allowable product claim, and have NOT been rejoined.
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between groups I and II as set forth in the Office action mailed on December 31, 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.





Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAYLA D BERRY/             Primary Examiner, Art Unit 1623